_____




I)ISMISS; Opinion Filed January 25, 2013




                                              In The
                                       Qlotirt of ppeak
                          if Ifllj itrict of Z!1xa at atta
                                       No. 05-12-01604-CR

                                      SEAN RICE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. I
                                 Kaufman County, Texas
                            Trial Court Cause No. 1OCL-0268

                               MEMORANDUM OPINION

                    Before Chief Justice Wright and Justices Myers and Evans

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEx. R. App. P. 42.2(a).


                                                       PER CURIAM

Do Not Publish
TEx. R. App. P.47
121 604F.U05